Citation Nr: 1635305	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral elbow disability.

4.  Entitlement to service connection for a skin rash, upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2016, the Veteran testified at a hearing before the undersigned using videoconferencing technology; a transcript of that hearing is of record.  At the request of appellant, the undersigned left the record open for him to submit treatment records or information that would allow the Board to seek such records.  Appellant has not submitted any additional evidence in this regard, and the time has expired.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA (VVA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran contends that his current hypertension was incurred in service.  He argues in essence that elevated diastolic and systolic blood pressures shown on examinations towards the end of his service were an early sign of currently diagnosed hypertension.  He reported that although it is not documented in the treatment record, he was told he had high blood pressure at his separation examination in August 1984.  He also contends that he was treated for hypertension shortly after service at VA and other facilities, but he failed to identify any sources of treatment during the aforementioned 60 day post-hearing period.  However, records of hypertension date from 1992.  Under these circumstances, he should be afforded a VA hypertension examination.  Given this needed development, he should also be given another opportunity to identify or submit treatment records pertaining to the initial diagnosis of hypertension.

The Veteran contends that his current bilateral shoulder and elbow disabilities, to include degenerative changes, and skin rash of the upper and lower extremities, are related to service.  Specifically, he alleges that his symptoms of the shoulders and elbows began in 1980-1982 when he was doing calisthenics during service.  As to the rash, he testified that it started in Germany between 1979 and 1982.  He added that has had the conditions to this day.  Post service records reflect that the Veteran sought treatment from Columbiana Clinic, initially in October 1992, for diffuse multiple arthralgias including in the shoulders, elbows and knees and possible psoriatic arthritis which was eventually diagnosed as rheumatoid arthritis.  

As to all of the claims, VA outpatient treatment records should be obtained.  The Veteran testified that he began receiving treatment for these disabilities shortly after service, to include treatment at VA.  He also specifically identified that he had treatment at VA in 2000 for the disabilities on appeal, and there is no record that any attempt was made to associate any such records with this claim.  See Hearing transcript, p. 5.  Furthermore, a February 2016 VA rating decision reflects records from the Birmingham VA Medical Center (VAMC), dated from August 2011 through February 2016, were considered, but these are not found in the current VBMS/Virtual VA record before the Board.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As explained by the undersigned at the hearing, the Veteran's report of the history of his conditions, even in later-dated treatment records, may be relevant in these matters.  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records dated since October 1985, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.  Finally, given this needed development, he should also be given another opportunity to identify or submit treatment records pertaining to the initial diagnosis and treatment of the elbow, shoulder and rash conditions on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any treatment that he received for the claims on appeal after service, including the initial diagnosis of these conditions, and that he provide appropriate releases to enable VA to obtain these records.  If records are identified and the appropriate releases are obtained, VA should obtain the records.  If the records cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.  The Veteran should also be notified that he may submit these records himself.

2.  The AOJ should obtain from the Birmingham VAMC all outstanding, pertinent records of evaluation and/or treatment since October 1985.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, afford the Veteran a VA hypertension examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hypertension was caused or aggravated (made permanently worse) by a disease or injury in service, including whether the elevated systolic and diastolic pressures on examinations in 1984 represented the onset of early stages of hypertension.  The examiner should provide a complete rationale for his or her conclusions.

4.  The AOJ should undertake any additional development deemed warranted.

5.  Thereafter, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
					[CONTINUED ON NEXT PAGE]

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




